Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Lund et al.				:
Application No. 15/195,524			:		Decision on Petition
Filing Date: June 28, 2016			:				
Attorney Docket No. CRUC.P0145US	:
	
This is a decision on the petition under 37 C.F.R. § 1.137(a) filed July 8, 2021, to revive the application.

The petition is granted.

The Office issued a Notice of Non-Compliant Amendment (“NNCA”) on May 8, 2020.  The NNCA sets an extendable two-month period for reply.  

An extension of time was not obtained, and a reply was not timely filed.  As a result, the application became abandoned on July 9, 2020.

A reply to the NNCA was untimely filed on August 10, 2020.  

The Office issued a Notice of Abandonment on January 14, 2021.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition satisfies the requirements set forth in 37 C.F.R. § 1.137(a) in so far as the petition includes (1) a reply in the form of the reply filed on August 10, 2020, (2) the required petition fee of $2,100, and (3) the required statement of delay.  Therefore, the petition is granted and the application is revived.

Technology Center Art Unit 1632 will be informed of the instant decision and the application will be further examined in due course. 

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions



    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.